Case 21-01179-VFP            Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11         Desc Main
                                      Document     Page 1 of 29



Frances Nicotra (Attorney ID: 005581992)
853 Summit Avenue
Jersey City, New Jersey 07307
(201) 963-9423
fnicotra@fnesqlaw.com
Attorney for Plaintiff, Nancy Blasko



                             UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF NEW JERSEY



 In re                                          :       Case No. 20−22825−VFP
                                                :
 DERIK P. PALMIERI,                             :       Chapter 7
                                                :
                 Debtor                         :       Adversary Proceeding No. 21-01179-VFP
                                                :
 NANCY BLASKO,                                  :       Honorable Vincent F. Papalia
                                                :
                 Plaintiff                      :
                                                :
 vs.                                            :
                                                :
 DERIK P. PALMIERI,                             :
                                                :
                 Defendant                      ;


                DECLARATION OF FRANCES NICOTRA IN SUPPORT OF
           PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT PURSUANT TO
         FED. R. CIV. P. 55(b)(2) (MADE APPLICABLE BY FED. R. BANKR. P. 7055)


I, FRANCES NICOTRA, declare as follows:

          1.    The facts stated below are true and correct to the best of my personal knowledge

and if called upon to testify to them, I could and would competently do so.




                                                    1
Case 21-01179-VFP        Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11            Desc Main
                                  Document     Page 2 of 29



       2.      I am a member in good standing and eligible to practice before the following

courts: New Jersey State Supreme Court; United States District and Bankruptcy Courts for the

District of New Jersey and the Eastern District(s) of New York.

       3.      I am the principal and owner of The Law Office of Frances Nicotra, Esq., located

at 853 Summit Avenue, Jersey City, NJ 07307.

       4.      I represent Plaintiff, Nancy Blasko.

       5.      This Declaration is in support of Plaintiff’s Request for Entry of Default Pursuant

to Fed. R. Civ. P. 55(b)(2) (Made Applicable by Fed. R. Bankr. P. 7055.

       6.      Pursuant to Fed. R. Civ. P. 55(b)(2) (made applicable by Fed. R. Bankr. P. 7055),

the undersigned requests entry of default against Defendant, Derik P. Palmieri.

       7.      On November 19, 2020, the debtor, Derik P. Palmieri, filed a chapter 7

bankruptcy, In re Derik P. Palmieri, Case No. 20−22825−VFP.

       8.      Pursuant to this Court’s Notice of Meeting of Creditors the deadline for filing

objections for discharge was February 16, 2021.

       9.      On February 16, 2021, I filed the Complaint for Nondischargeability of Debt

Pursuant to 11 U.S.C. § 523(a)(2)(A), 11 U.S.C. § 523(a)(4), 11 U.S.C. § 523(a)(6), 11 U.S.C. §

727(A)(4), and New Jersey Consumer Fraud Act (CFA), N.J.S.A. §§ 56:8-1 to 56:8-195, entitled

Nancy Blasko vs. Derik P. Palmieri, Adversary Proceeding 21-01179-VFP (“Adversary

Complaint”).

       10.     The Adversary Complaint is based upon the following facts not in controversy:

               a.     On November 11, 2019, Plaintiff filed a Verified Complaint in the

               Superior Court of New Jersey, Law Division: Hudson County, Nancy Blasko vs.



                                                2
Case 21-01179-VFP     Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11            Desc Main
                               Document     Page 3 of 29



           Paul Carpio and Derik Palmieri, Docket No.: HUD-L-4256-19 (“Verified

           Complaint”) against Defendant and his business partner for taking Plaintiff’s

           money to improve the value of a parcel of real estate that they later sold without

           paying Plaintiff pursuant to a duly executed Note and Agreement. A true and

           correct copy of the Verified Complaint is attached hereto as Exhibit “1”.

           b.     On December 24, 2019, Defendant and business partner filed an Answer.

           The matter was subsequently assigned to arbitration.

           c.     On August 12, 2020, the Report and Award of Arbitration in the amount

           of $125,000.00 (“Award of Arbitration”) was entered against Defendant and

           Carpio, jointly and severally, and recorded on the state court docket. A true and

           correct copy of the Award of Arbitration is attached hereto as Exhibit “2”.

           d.     On November 19, 2020, Defendant filed the above-referenced, no-asset,

           Chapter 7 bankruptcy.

           e.     On January 4, 2021, the state court judge entered “an Order pursuant to

           Confirm the Arbitration Award and Enter Judgment jointly and severally against

           Defendants, Paul Carpio and Derik Palmieri …” in favor of Plaintiff in the

           amount of $125,000.00 (“Order Confirming Arbitration”). The judge further

           ordered, in part:

                  “that a mirror Judgment against Defendant Derik Palmieri is
                  reserved for entry by virtue of his filing for Chapter 7 Bankruptcy
                  on November 19, 2020 after the original filing date of Plaintiff's
                  [complaint] …”

           A true and correct copy of the Order Confirming Arbitration is attached hereto as

           Exhibit “3”.


                                            3
Case 21-01179-VFP            Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11                   Desc Main
                                      Document     Page 4 of 29



        11.      The Summons & Notice of Status Conference was issued on February 17, 2021

and it identified March 19, 2021 as the Defendant’s response date.

        12.      On March 19, 2021, I served Defendant and his bankruptcy counsel via USPS

Priority Mail with the Summons, Complaint and Scheduling Order. True and correct copies of

the USPS Priority Mail Delivery Confirmations are attached hereto as Exhibit “4”.

        13.      The time for filing an answer or other responsive pleading expired on March 19,

2021.

        14.      As of 11:59 pm, March 19th no answer or other responsive pleading had been filed

by the Defendant against whom this request for default is made.

        15.      The time to plead or otherwise respond to the Complaint has not been extended by

any agreement of the parties or any order of the Court.

        16.      Defendant filed its untitled pleading in paper format via messenger to the Clerk’s

office on March 22, 2021. The Clerk hand stamped the pleading ‘received’ at 9:17 am and filed

it to the docket at 2:44 pm.1 The pleading was contemporaneously served on Plaintiff’s counsel

via the Court’s electronic noticing system. A true and correct copy of the first page of

Defendant’s pleading is attached hereto as Exhibit “5”.2

        17.      Defendant’s pleading is deficient and should not be considered an answer

pursuant to Fed. R. Civ. P. 8(b)(1) and (b)(5). Defendant repeatedly states, “Defendant leaves

Plaintiff to her proofs regarding the statements made in this Paragraph.” rather than stating

defenses to each claim asserted against it in short and plain terms; admitting or denying the



1 Defendant had a duty to ensure timely delivery of its pleading to the Court and to comply with this Court’s
Privacy Guidelines concerning redaction.
2 Defendant’s “answer” fails to conform with D.N.J. LBR 9004-1.



                                                      4
Case 21-01179-VFP           Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11            Desc Main
                                     Document     Page 5 of 29



allegations asserted against it; and/or specifically stating that it lacks knowledge or information

sufficient to form a belief about the truth of an allegation Therefore, no answer has been filed

and Plaintiff’s request for default is appropriate.

       18.        Defendant’s pleading repeatedly states, “Defendant leaves Plaintiff to her proofs

regarding the statements made in this Paragraph.” Such language is insufficient to be considered

an answer pursuant to Fed. R. Civ. P. 8(b)(1) and (b)(5), ‘responses must state defenses to each

claim asserted against it in short and plain terms; admit or deny the allegations asserted against

it; and/or specifically state that it lacks knowledge or information sufficient to form a belief

about the truth of an allegation’ Therefore, no answer has been filed and Plaintiff’s request for

default is appropriate.

       19.        Defendant’s counsel falsely certified that “… the matter in controversy is not the

subject of any other court action or arbitration proceeding, now pending or contemplated …”

The Verified Complaint upon which this Adversary Complaint is based is still open in the

Superior Court of New Jersey, Law Division: Hudson County.

       20.        Responding "leaving Plaintiff to proofs" is not a sufficient response. The

response should be either admit, deny, or lacks sufficient knowledge to form a basis for a

response as the allegation does not refer to him. Therefore, there is no Answer filed and default

is appropriate.

       21.        The defaulting party is the debtor, and service was made on both the debtor and

the debtor’s attorney.

       22.        The defaulting party is not:




                                                   5
Case 21-01179-VFP         Doc 5   Filed 04/07/21 Entered 04/07/21 10:44:11             Desc Main
                                  Document     Page 6 of 29



               a.      an individual other than an infant, incompetent, or someone protected

               under the Service Members Civil Relief Act (50 U.S.C. App. §§ 501 et seq.);

               b.      a domestic or foreign corporation, partnership, or other unincorporated

               association, including a limited liability company;

               c.      an insured depository institution;

               d.      a state or municipal corporation or other governmental organization;

               e.      the United States, an officer or agency of the United States, or the United

               States Trustee

       I declare under penalty of perjury under the laws of the State of New Jersey that the

foregoing is true and correct.

       Executed April 6, 2021, at Jersey City, New Jersey.

                                              FRANCES NICOTRA, ESQ.

                                              /s/ Frances Nicotra
                                              Frances Nicotra (Attorney ID: 005581992)
                                              853 Summit Avenue
                                              Jersey City, New Jersey 07307
                                              (201) 963-9423
                                              fnicotra@fnesqlaw.com
                                              Attorney for Plaintiff, Nancy Blasko




                                                 6
Case 21-01179-VFP   Doc 5   Filed 04/07/21 Entered 04/07/21 10:44:11   Desc Main
                            Document     Page 7 of 29




                               EXHIBIT “1”
Case 21-01179-VFP    Doc 5   Filed 04/07/21 Entered 04/07/21 10:44:11        Desc Main
                             Document     Page 8 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 1 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 1 of 12
Case 21-01179-VFP    Doc 5   Filed 04/07/21 Entered 04/07/21 10:44:11        Desc Main
                             Document     Page 9 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 2 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 2 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 10 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 3 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 3 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 11 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 4 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 4 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 12 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 5 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 5 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 13 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 6 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 6 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 14 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 7 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 7 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 15 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 8 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 8 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11       Desc Main
                             Document      Page 16 of 29
      HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 9 of 12 Trans ID: LCV20192024887




                                Exhibit 1, Page 9 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11      Desc Main
                             Document      Page 17 of 29
     HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 10 of 12 Trans ID: LCV20192024887




                               Exhibit 1, Page 10 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11      Desc Main
                             Document      Page 18 of 29
     HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 11 of 12 Trans ID: LCV20192024887




                               Exhibit 1, Page 11 of 12
Case 21-01179-VFP    Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11      Desc Main
                             Document      Page 19 of 29
     HUD-L-004256-19 11/04/2019 11:31:51 AM Pg 12 of 12 Trans ID: LCV20192024887




                               Exhibit 1, Page 12 of 12
Case 21-01179-VFP   Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11   Desc Main
                            Document      Page 20 of 29




                                EXHIBIT “2”
Case 21-01179-VFP                       Doc 5         Filed 04/07/21 Entered 04/07/21 10:44:11                                             Desc Main
                                                     Document      Page 21 of 29

                         HUD L 004256-19               08/12/2020               Pg 1 of 1 Trans ID: LCV20201400884



                                                                                                                    ARBITRATION TYPE (Check One)
                                 SUPERIOR COURT OF NEW JERSEY
                                                                                                              D      AUTO
                                      REPORT AND AWARD OF ARRITreAT<DR~S~
                                                                                                              •      PERSONAL !NnJRY


       Blasko                                                                                                     CIVIL ACTION
                              .l'LAINTIFF
                                 v.                                                   COUNTY: ·~H=udso~=n~.----------~
                                                                                  -DOCKET NO:      ·=L-~4=2=56~-~1=9_ _ _ _ _ _ _ _ __

                             DEFENDANT                                                    DATE: 08/12/2020

 The undersigned arbitrator(s) make(s) the following award(s) for the reasons set forth:
 Plaintiff entered into-an agreement with defendants to give them $45,000 in return for a promissory note and joint
 vemure agrceement, in connectior11 with. fixing, up a parcel of.real .estate to impmve i.ts resale vaJue. Plaintiff seel>s
 repayment as acfdltional interest; costs arKJI at!omeis fees assOGi<IKed with trte. Jifiing'. of, Jhe lawslltil:.




 Defense resented                •      es            0    no
                                                                                                                              DAMAGES*
                                     PARTY                                             LIABILITY                     Grosir                     Net
 DEF                                                                                           100 %
 DEF                                                                                               %).
 DEF                                                                                               %
 PL             Blasko                                                                             %
  PL                                                                                                 %        $ 125,000.00             $
 ARBITRATOR(S):                Please&i!!"1>elow

           'SI .Richard B. Smith, Esq.

 Pmlii:es ~to 1rej·ect::tbis;aw.atd,and,obtffin;a.tffiaLde:t1@.w :mtl&lt file.Wlilttn_ !theillvisi.lOOll. ~a trial de novo request together with a $200 fee
 within thirty (30) days of today. Parties requesting a trial de novo may be subject to payment of counsel fees and costs as provided by
 R.4:21A-6(c). Note that unless otherwise expressly indicated this award will be filed today.

 Counsel and pro se litigants acknowledge receipt of this award by signing below.

            s/ Frances N~cotra, Esq.
            Signarure

            s/ Christopher Errante, Esq.
           Signature

           sl


*Exclusive of.prejudgment inter.est

Revised 7/2007, CN 10977




                                                           Exhibit 2, Page 1 of 1
Case 21-01179-VFP   Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11   Desc Main
                            Document      Page 22 of 29




                                EXHIBIT “3”
Case 21-01179-VFP        Doc 5         Filed 04/07/21 Entered 04/07/21 10:44:11               Desc Main
                                      Document      Page 23 of 29
          HUD
          HUDLL004256-19
                004256-19             01/04/2021
                                      01/04/2021       Pg
                                                       Pg11of
                                                           of22Trans
                                                               TransID:
                                                                     ID:LCV2021166561
                                                                         LCV202121026




         FRANCES NICOTRA, ESQ.
         Attorney ID No.: 005581992
         853 Summit Avenue
         Jersey City, New Jersey 07307
                                                                     FILED
         Ph: 201.963.9423                                            JAN 0 4 2021
         Fax: 201.963.2005
         Email: fnicotra@fnesqlaw.com
         Web: www.fnesqlaw.com
         Attorney for Plaintiff,
         Nancy Blasko


         Nancy Blasko,                             : SUPERlOR COURT OF NEW JERSEY
                                                   : HUDSON COUNTY: LAW DIVISION
                         Plaintiff,

         Vs.                                       : Docket No.: HUD-L-4256-19

         Paul Carpio and Derik Palmieri,           : ORDER TO CONFIRM ARBITRATION AWARD
                                                   : AND ORDER TO ENTER JUDGMENT
                         Defendants.


                This matter having being opened to the Court by FRANCES NICOTRA, ESQ.,

         Attorney for Plaintiff, Nancy Blasko, for an Order pursuant to Confirm the Arbitration Award

         and Enter Judgment jointly and severally against Defendants, Paul Carpio and Derik Palmieri,

         and for good cause shown:

                It is on this 4th day of January, 2021

         0 R D E R E D that the Arbitration Award in favor of Plaintiff, Nancy Blasko, against

         Defendant Paul Carpio in the amount of $125,000.00 is confirmed; and it is further

         0 RD E RE D that Judgment is entered against Defendant Paul Carpio in favor of Plaintiff

         Nancy Blasko in the amount of $125,000.00 against Defendant Paul Carpio; and it is further




                                         Exhibit 3, Page 1 of 2
Case 21-01179-VFP          Doc 5      Filed 04/07/21 Entered 04/07/21 10:44:11                          Desc Main
                                     Document      Page 24 of 29
            HUD
            HUDLL004256-19
                  004256-19          01/04/2021
                                     01/04/2021           Pg
                                                          Pg22of
                                                              of22Trans
                                                                  TransID:
                                                                        ID:LCV2021166561
                                                                            LCV202121026




           0 R D E R E D that a mirror Judgment against Defendant Derik Palmieri is reserved for entry

           by virtue of his filing for Chapter 7 Bankruptcy on November 19, 2020 after tbe original filing

           date of Plaintiff's within Motion on October 28, 2020; and it is further

           0 R D E R E D that a copy of the within Order, once signed and uploaded through eCourts,

           shall serve as service of the Order upon the parties.



           Opposed
           Unopposed          x
          PAPERS CONSIDERED
            XX    NOTICE OF MOTION                  MOVANl'S BRIEF                   ANSWERING BRIEF
          -XX- MOVANl'S CERTIFICATION               ANSWERING AFFIDAVIT              CROSS MOTION
          -    - CROSS MOTION                       MOVANT'S REPLY                   OTHER



      Pursuant to R. 4:21A-6(b )( 1), a party has 30 days after filing of the arbitration award to demand a de novo
      trial. Here, the arbitration award was filed on August 12, 2020 and the Defendant did not demand a de novo
      trial. The arbitration award is hereby confirmed and judgment is entered pursuant to R. 4:21A-6(b )(3).




                                          Exhibit 3, Page 2 of 2
Case 21-01179-VFP   Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11   Desc Main
                            Document      Page 25 of 29




                                EXHIBIT “4”
      Case 21-01179-VFP          Doc 5     Filed 04/07/21 Entered 04/07/21 10:44:11                         Desc Main
                                          Document      Page 26 of 29



From: auto‐reply@usps.com <auto‐reply@usps.com>
Sent: Monday, February 22, 2021 12:21 PM
To: Frances Nicotra <fnicotra@fnesqlaw.com>
Subject: USPS® Item Delivered, PO Box 9405503699300282038752




                    Hello FRANCES NICOTRA,

                    Your item has been delivered and is available at a
                    PO Box at 12:15 pm on February 22, 2021 in
                    ENGLEWOOD CLIFFS, NJ 07632.

                    Tracking Number: 9405503699300282038752


                                              Delivered, PO Box




                    Visit USPS Tracking® to check the most up-to-date status of your package. Sign up
                    for Informed Delivery® to digitally preview the address side of your incoming letter-
                    sized mail and manage your packages scheduled to arrive soon! To update how
                    frequently you receive emails from USPS, log in to your USPS.com account.

                    Want regular updates on your package? Set up text alerts.




                                                              1

                                                Exhibit 4, Page 1 of 2
      Case 21-01179-VFP           Doc 5     Filed 04/07/21 Entered 04/07/21 10:44:11                         Desc Main
                                           Document      Page 27 of 29



From: auto‐reply@usps.com <auto‐reply@usps.com>
Sent: Tuesday, February 23, 2021 1:38 PM
To: Frances Nicotra <fnicotra@fnesqlaw.com>
Subject: USPS® Item Delivered, In/At Mailbox 9405503699300282038769




                     Hello FRANCES NICOTRA,

                     Your item was delivered in or at the mailbox at
                     1:34 pm on February 23, 2021 in NORTH
                     BERGEN, NJ 07047.

                     Tracking Number: 9405503699300282038769


                                          Delivered, In/At Mailbox




                     Visit USPS Tracking® to check the most up-to-date status of your package. Sign up
                     for Informed Delivery® to digitally preview the address side of your incoming letter-
                     sized mail and manage your packages scheduled to arrive soon! To update how
                     frequently you receive emails from USPS, log in to your USPS.com account.

                     Want regular updates on your package? Set up text alerts.




                                                               1

                                                 Exhibit 4, Page 2 of 2
Case 21-01179-VFP   Doc 5    Filed 04/07/21 Entered 04/07/21 10:44:11   Desc Main
                            Document      Page 28 of 29




                                EXHIBIT “5”
Case 21-01179-VFP          Doc 5      Filed 04/07/21 Entered 04/07/21 10:44:11                       Desc Main
                                     Document      Page 29 of 29
   Case 21-01179-VFP          Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55              Desc Main
                                       Document     Page 1 of 24
                                                                                    \    .
                                                                                                          '                      I       I
                                                                                                          , •·     •,1 . ' \ ,       •I

                              UNITED STATES BANKRUTCY COURT
                                                                                   ~ '*',.   '   f   ~,       ')   ')                '       c•   I   'f
                                                                                   Lv:... . .· •.~ . \ :... :..              , .: • , • • '
                                      DISTRICT OF NEW JERSEY
     ~~~~~~~~~~~~~~~~x


     In re                                               Case No. 20-22825-VFP
                                                                                        o::zfertll~-
                                                                                            u. . . ,· \; \' (... \                   ~ ~


     DERIK P. PALMIERI,                                  Chapter 7

             Debtor                                      Adversary#   ~~~~~~~~




     NANCY BLASKO,

                      Plaintiff                          Honorable Vincent F. Papalia

     v.

     DERIK P. PALMIERI,

                      Defendant


             Defendant(s), Derik P. Palmieri (hereafter "Defendant") by way of answer to the

     numbered paragraphs and the Counts set forth in Plaintiffs Complaint says:

                                  JURISDICTION AND VENUE

             1. Defendant denies the statements made in this Paragraph.

             2. Defendant denies the statements made in this Paragraph

             3. Defendant denies the statements made in this Paragraph.

             4. Defendant leaves Plaintiff to her proofs regarding the statements made in this

     Paragraph.

             5. Defendant leaves Plaintiff to her proofs regarding the statements made in this

     Paragraph.

             6. Defendant leaves plaintiff to her proofs regarding the statements made in this



                                                 1




                                        Exhibit 5, Page 1 of 1
